Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    April 17, 2015

The Court of Appeals hereby passes the following order:

A15A1506. KENNETH CLARK v. THE CORPORATION OF WILCOX
    COUNTY et al.

      Kenneth Clark appealed directly to this Court from an order of the superior
court denying the filing of his civil petition. Because Clark is incarcerated, his appeal
is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq.
Under OCGA § 42-12-8, an appeal of a civil action filed by a prisoner “shall be as
provided in Code Section 5-6-35.” And under OCGA § 5-6-35, the party wishing to
appeal must file an application for discretionary appeal to the appropriate appellate
court. Because a prisoner has no right of direct appeal in civil cases, we lack
jurisdiction to consider this direct appeal from the superior court’s order. See Jones
v. Townsend, 267 Ga. 489 (480 SE2d 24) (1997). This appeal is therefore
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              04/17/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.